                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Cause No. 1:18-CR-47-HAB
                                             )
ROBIN C. OPPER,                              )
                                             )
       Defendant.                            )

                                   OPINION AND ORDER

       This matter comes before the Court on Defendant’s objection to removal of the two-level

decrease in his offense level under U.S.S.G. § 3E1.1(a). Defendant filed his Brief in Support of

Offense Level Decrease (ECF No. 38) on January 7, 2019. The Government filed its Response

(ECF No. 39) on January 17, 2019. For the reasons set forth below, the Defendant’s objection will

be sustained.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Defendant is the mastermind of a broad scheme whereby employees of BAE Systems, a

defense contractor located in Fort Wayne, Indiana, obtained tuition reimbursement for college

courses that they never enrolled in or attended. On December 19, 2017, ten people were indicted

for their participation in the scheme. Defendant was not indicted at that time. Shortly after the

indictments, Defendant voluntarily contacted authorities and agreed to provide a statement.

Defendant provided a full and complete accounting of his involvement in the scheme, provided

details regarding the scheme not yet known to authorities, and agreed to waive indictment and

enter a plea of guilty to an information. Defendant then timely entered a plea of guilty. Defendant

agreed as part of the plea agreement to make restitution for his own improper reimbursement
($37,500) and agreed to be joint and severally liable for the loss BAE suffered as a result of

payments made to those individuals whom he assisted ($529,118.50).

       On June 6, 2018, the Government filed a notice pursuant to U.S.S.G. §3E1.1(b),

recommending a one-level reduction for acceptance of responsibility and for assisting authorities

in the investigation or prosecution of his own misconduct by timely notifying the U.S. Attorney’s

Office of his intention to plead guilty. This recommendation was conditioned on Defendant’s

acceptance of responsibility. Pursuant to paragraph 8(c)(i) of the plea agreement, the Government

was not obligated to recommend that Defendant receive the acceptance of responsibility

adjustment if Defendant denied his involvement in the offense, gave conflicting statements of his

involvement, or engaged in additional criminal conduct including the personal use of controlled

substances. On September 19, 2018, the United States Probation Office filed a presentence

investigation report (PSIR) and recommended Defendant receive a two-level reduction for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a).

       Subsequent to entering a plea of guilty and prior to sentencing, Defendant was arrested and

charged for a new criminal offense in case number 02D04-1809-CM-4240. On November 28,

2018, Defendant entered a plea of guilty to Disorderly Conduct, a Class B misdemeanor, and

received a 180-day suspended sentence. The United States Probation Department then filed an

amended PSIR and found that Defendant’s arrest and conviction of a new criminal offense was

inconsistent with acceptance of responsibility. The United States Probation Department revised

the PSIR to exclude the two-level reduction under U.S.S.G. § 3E1.1(a). The Government also

notified the United States Probation Office that it was no longer recommending an additional one

level reduction under § 3E1.1(b). Defendant noted his objection to the amended PSIR during a

telephonic status conference on December 10, 2018.
                                      LEGAL ANALYSIS

       U.S.S.G. § 3E1.1(a) provides for a two-level decrease in the offense level “if the defendant

clearly demonstrates acceptance of responsibility for his offense.” Application Note 1(B) states

that, in determining whether a defendant qualifies under subsection (a), the Court can consider the

defendant’s “voluntary termination or withdrawal from criminal conduct or associations.” The

majority of the federal circuits, including the Seventh Circuit, interpret this language so as to

permit a district court to refuse the two-level decrease for subsequent criminal activity regardless

of whether the subsequent activity is related to the charge for which the defendant is facing

sentencing. See, e.g., United States v. McDonald, 22 F.3d 139, 142 (7th Cir. 1994); United States

v. O’Neil, 936 F.2d 599, 600 (1st Cir. 1991); United States v. Watkins, 911 F.2d 983, 985 (5th Cir.

1990); United States v. Scroggins, 880 F.2d 1204, 1216 (11th Cir. 1989); but see United States v.

Morrison, 983 F.2d 730, 735 (6th Cir. 1993) (holding that Application Note 1(B) applies only to

conduct related to the offense of conviction).

       McDonald recognized the balancing test stated in Application Note 3 for determining

whether continued criminal activity precludes a reduction for acceptance of responsibility. As the

Seventh Circuit stated,

       While a defendant's continued criminal activity does not preclude him from
       receiving a reduction for acceptance of responsibility, it is properly considered by
       a sentencing judge as it bears on the charged offense. Although a guilty plea before
       trial is significant evidence of acceptance of responsibility, it may be outweighed
       by conduct of the defendant that is inconsistent with such acceptance. A district
       court may conclude that continued criminal activity, such as use of a controlled
       substance, is not consistent with acceptance of responsibility.
McDonald, 22 F.3d at 144 (citations omitted). Thus, the task before the Court is to determine

whether Defendant’s conviction for misdemeanor disorderly conduct outweighs his conduct

demonstrating acceptance for his crimes.

       The Court concludes that Defendant’s history of acceptance and cooperation far outweigh

his subsequent misdemeanor conviction. As noted above, Defendant voluntarily reported his role

in the tuition scheme to authorities, provided them with additional information related to the

scheme, pled guilty without an indictment, and agreed to a restitution amount far beyond his own

personal gain. Defendant, then, went well-beyond what is normally expected of a defendant to

receive the § 3E1.1(a) reduction, and indeed well-beyond the other participants in the tuition

scheme.

       This is not to say that the Court approves of or otherwise condones Defendant’s conduct.

However, Defendant has already been punished for his conduct through his state court sentence

and the loss of the one-point reduction under § 3E1.1(b). The Court cannot conclude that

Defendant should be further punished via the loss of the two-level decrease in his offense level,

and the accompanying guideline range increase of eleven to fourteen months, for a crime that the

State of Indiana did not see fit to require a single day in jail. Such additional punishment would

result in a guideline sentence greater than necessary to achieve the goals of sentencing.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s objection to his revised offense level is

SUSTAINED. The United States Probation Office is hereby ORDERED to prepare a revised PSIR

reflecting Defendant’s offense level as 23.
SO ORDERED on July 9, 2019.

                               s/ Holly A. Brady
                              JUDGE HOLLY A. BRADY
                              UNITED STATES DISTRICT COURT
